Exhibit 10.2 EXTENSION AGREEMENT THIS AGREEMENT (this “ Agreement ”) is dated and effective this 31 st day of May, 2013 between Bowerman Holdings, LLC (“ Bowerman ”), a California domestic limited liability company, and Del Toro Silver Corp. (“ Del Toro ”), a Nevada domestic corporation (collectively, the “ Parties ”). WHEREAS: A.Bowerman and Del Toro entered into an asset sale agreement dated effective November 14, 2011, as amended by an extension on November 13, 2012 (collectively, the “ Asset Sale Agreement ”), pursuant to which Del Toro would acquire up to seventy-five percent (75%) of one hundred percent (100%) of the right, title and interest of Bowerman in and to thirty-one (31) KM mining claims and seventeen (17) Raddlefinger mining claims located in Siskiyou County, California (the “ Transaction ”); B.pursuant to the terms of the Asset Sale Agreement, so long as all of the conditions to the obligations of both Parties to consummate the Transaction (the “ Closing ”) have been satisfied or waived (other than conditions with respect to actions the respective Parties will undertake at the Closing), the Closing shall take place on May 31, 2013 (the “ Closing Date
